UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6644


ANTHONY D. KING,

                  Petitioner - Appellant,

             v.

FEDERAL BUREAU OF PRISONS; M. MITCHELL, Warden, Edgefield,
in official capacity,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-00323-HMH)


Submitted:    July 23, 2009                  Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony D. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony King, a federal prisoner, appeals the district

court’s    order   accepting   the    recommendation       of   the   magistrate

judge     and   denying   relief     on       his   28 U.S.C.   §   2241    (2006)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      See King v. Federal Bureau of Prisons, No. 9-

09-cv-00323-HMH (D.S.C. Mar. 24, 2009).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2